In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00354-CV


                                   PEDRO VERA, APPELLANT

                                                   V.

                                   GARY MALCIK, APPELLEE

                                On Appeal from the County Court
                                       Falls County, Texas1
                    Trial Court No. C-1089, Honorable Jay T. Elliott, Presiding

                                        November 12, 2019

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Pedro Vera, filed a notice of appeal without paying the requisite filing

fee. By letter of October 14, 2019, the Clerk of this Court notified Vera that unless he was

excused from paying court costs under Rule of Appellate Procedure 20.1, failure to pay




        1
        Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
the filing fee by October 24 would result in dismissal of the appeal. To date, Vera has not

paid the filing fee or sought leave to proceed without payment of court costs.


       Because Vera failed to comply with a requirement of the appellate rules and a

notice from the Clerk requiring action within a specified time, we dismiss the appeal. TEX.

R. APP. P. 42.3(c).


                                                        Per Curiam




                                            2